                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:07-CR-00195-RJC
 USA                                              )
                                                  )
     v.                                           )                  ORDER
                                                  )
 EDUARDO SAENZ (1)                                )
                                                  )

          THIS MATTER is before the Court on the defendant’s Motion for Judicial Notice

Pursuant to Rule 201. (Doc. No. 245).

          The Court entered its Judgment on March 16, 2009, (Doc. No. 182), which the defendant

did not appeal or collaterally attack. In the instant motion, it appears that he is attempting to use

a Rule of Evidence to challenge the Court’s subject matter jurisdiction over his case. (Doc. No.

245: Motion at 3). Rule 201 allows the Court to take judicial notice of adjudicative facts during

a proceeding. Here, there is no pending proceeding. The defendant specifically states his

challenge is not to be construed as a motion under 28 U.S.C. §§ 2255 or 2241 or Rule 60(b) of

the Federal Rules of Civil Procedure; however, his has not shown any authority for using a Rule

of Evidence as a procedural vehicle to attack a final judgment.

          IT IS, THEREFORE ORDERED that the defendant’s Motion, (Doc. No. 245), is

DENIED.

 Signed: October 29, 2018
